internal_revenue_service number release date index number --------------- ----------------------------------- ---------------------------- ----------------------- ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-111324-11 date date legend taxpayer partnership trs a dear ------------ -------------------------------- --------------------------- --------------------------- -------------------------- this is in reply to a letter dated date requesting rulings on behalf of taxpayer the requested rulings concern the qualification of amounts received from the rental of certain properties as rents_from_real_property for purposes of sec_856 of the internal_revenue_code facts taxpayer is a calendar_year taxpayer that uses an accrual_method of accounting and that elected to be taxed as a real_estate_investment_trust reit under sec_856 of the code taxpayer is the managing general_partner of partnership owning approximately --- of the outstanding common units of partnership partnership indirectly owns and operates numerous real properties the properties trs a is a wholly-owned subsidiary of partnership that has jointly elected with taxpayer to be treated as a taxable_reit_subsidiary trs of taxpayer pursuant to sec_856 at certain of the properties taxpayer rents space on outdoor steel billboard structures affixed to the properties the steel billboard structures the steel billboard structures range in width from feet to feet and in height from feet to feet depending on the property the steel billboard structures are mounted either on the plr-111324-11 roof of the building or on an exterior wall of the building they may also be free- standing towers issue a steel billboard structure mounted on the roof of a building is typically braced back to multiple columns installed in the building’s structure ie existing structural support columns of the building are exposed and structural steel column extensions are installed above the roof a horizontal steel frame of wide flange beams is installed connecting the column extensions above the roof plane and supporting the sign a steel billboard structure mounted on the wall of a building is constructed by exposing the building’s structural columns and spandrel beams the exterior of the building is removed locally to expose the structural columns and new extensions of structural steel are attached to the existing structure to extend sign connections beyond the exterior face of the building the exterior of the building is then reconstructed around the new connection a tower steel billboard structure is constructed on concrete foundations which are anchored into the earth often extending feet or more into the earth a steel mast or columns then extends up from the foundations if columns are used it is typical to truss between them with diagonal members from the foundations to the top of the sign which provides bracing for wind loads on the sign taxpayer represents that the structural_components of the steel billboard structures have never been moved and are designed and constructed to remain in place permanently issue in certain cases taxpayer will rent the steel billboard structures directly to end users for fixed amounts under lease agreements the rent under some leases the rent will include payment for certain noncustomary services such as services relating to the installation of the vinyl signs and maintaining the sign lighting the noncustumary services in these cases taxpayer will enter into a services agreement with trs a to provide the noncustomary services in addition taxpayer may enter into a brokerage agreement with trs a to provide brokerage services to taxpayer in connection with the rental of the steel billboard structures to end users in other leases the rent will not include payment for the noncustomary services instead the end users will contract directly with trs a or unrelated third parties for any services and will pay arm’s length compensation to trs a or the third parties plr-111324-11 in either case taxpayer represents that it will not perform any services in connection with the renting of the steel billboard structures to occupants other than usual and customary services and activities permitted by landlords with respect to their property or by trustees with respect to taxpayer any noncustomary services will be performed by trs a taxpayer represents that it will compensate trs a for the noncustomary services and any brokerage services on an arm’s length basis taxpayer further represents that trs a will use its own employees and bear all of its own costs relating to the noncustomary services and the brokerage services such as its employees’ salaries and the costs of their uniforms equipment and supplies trs a may contract with unrelated third parties to provide some of the noncustomary services and or brokerage services trs a will report amounts received from taxpayer for the noncustomary services and brokerage services as gross_income on its income_tax return issue taxpayer will rent certain steel billboard structures that are potential future sites of electric signs to trs a under lease agreements for rent based on a percentage of gross_receipts taxpayer represents that the rent paid_by trs a will include only customary services that can be provided by a reit and will be at a market rate trs a will construct and install on the leased steel billboard structures an aluminum grid for placement of light emitting diode led screens led screens and structures ancillary to such aluminum grid and led screens the electric signs trs a will be the owner of the electric signs installed in the steel billboard structures and will be engaged in the electric sign business trs a will use its own employees and bear all of its own costs relating to the electric sign business trs a may contract with unrelated third parties to provide services relating to the electric sign business taxpayer represents that the steel billboard structure space to be leased to trs a is unique space at each property the remaining space at each property will be leased to unrelated tenants and will not be comparable in terms of character or use to the steel billboard structure space rented to trs a taxpayer represents that space comparable to the steel billboard structure space does not exist within each property but that rent paid_by trs a will be substantially comparable to rent paid_by unrelated tenants for similar spaces in the same geographic area law and analysis issue sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property plr-111324-11 sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under the regulations real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 plr-111324-11 revrul_71_220 c b considers a reit that develops a mobile home community on land that it had purchased the community is situated in a planned site that has a country club marina parks churches and schools when units are delivered they are set on foundations consisting of pre-engineered blocks the wheels and axles are removed from the units and the units are affixed to the ground by six or more steel straps each unit has a carport or screened porch attached to it in addition each unit is connected to water sewer gas electric and telephone facilities revrul_71_220 concludes that the mobile homes are real_property within the meaning of sec_856 and sec_1_856-3 revrul_75_424 1975_2_cb_269 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_80_151 1980_1_cb_7 provides two examples that illustrate how the service will apply the criteria set forth in 65_tc_664 acq 1980_1_cb_1 in determining whether outdoor advertising displays are inherently permanent structures or tangible_personal_property that qualified for the now- repealed investment_tax_credit the criteria which are in the form of questions are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances that tend to show the expected or intended length of fixation that is are there circumstances that show the property may or will have to be moved how substantial a job is removal of the property and how time-consuming is it how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land the steel billboard structures are substantial structures that are part of the building structures or separately constructed structures in the case of the tower steel plr-111324-11 billboard structures and are designed and constructed to remain permanently in place the steel billboard structures range in width from feet to feet and in height from feet to feet typically several stories high each of the structures and structural_components has never been moved because the construction and permanency of the steel billboard structures are substantially comparable to the transmitting and receiving towers in revrul_75_424 and the mobile home units in revrul_71_220 they are inherently permanent structures further the steel billboard structures are not assets accessory to the operation of a business based on the facts as represented by taxpayer we conclude that the steel billboard structures are real_estate_assets and interests_in_real_property for purposes of sec_856 and c issue sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services plr-111324-11 furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees perform all of the services and trs pays all of the costs of providing the plr-111324-11 services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible_tenant_service_income and do not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 in this case any noncustomary services provided to tenants at the steel billboard structures will be provided by trs a and the fees for the services will be either a separately_stated from the rents received by taxpayer and collected and retained by trs a or b included in the rent received by taxpayer and taxpayer will compensate trs a on an arm’s-length basis for providing the services all costs associated with providing the noncustomary services will be paid_by trs a accordingly income from services provided by trs a to tenants of taxpayer at each of the steel billboard structures will be excepted from the definition of impermissible_tenant_service_income and the amounts received by taxpayer from tenants of the steel billboard structures will not be treated as other than rents_from_real_property under sec_856 issue sec_856 provides that rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the corporation or in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that rent received by a reit from its trs will not be excluded from rents_from_real_property under sec_856 if the terms of the limited rental exception of sec_856 are met the requirements of sec_856 are met with respect to any property if at least percent of the leased space of the property is rented to persons other than trss of the reit and other than persons described in sec_856 but only to the extent that the amounts paid to the reit as rents_from_real_property without regard to sec_856 from the property are substantially comparable to the rents paid_by the other tenants of the reit’s property for comparable space in order to meet the limited rental exception of sec_856 amounts paid to a reit as rents_from_real_property must be substantially comparable to rents paid_by the other tenants of the reit’s property for comparable space in the instant case space leased by trs a is unmarketable for traditional use and is unique at the property remaining leases at the property although all or substantially_all leased to unrelated plr-111324-11 tenants is not comparable in terms of character or use to the space rented to trs a in these circumstances where no comparable leased space exists within a property sec_856 may be satisfied by comparing the rent paid_by trs a to rent paid_by unrelated tenants for comparable space in the same geographic area accordingly we conclude that amounts paid to taxpayer by trs a for the rental of the steel billboard structures with respect to which there is no comparable space will not fail to qualify for the limited rental exception of sec_856 if the rent paid_by trs a is substantially comparable to rents paid_by unrelated tenants for comparable space in the same geographic area except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code or whether rents paid to taxpayer by trs a satisfy the requirements of sec_856 concerning comparable rents this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
